Citation Nr: 1704768	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

A hearing was held in November 2016, by means of video conferencing equipment, before the undersigned Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's erectile dysfunction is not caused or aggravated by his service-connected diabetes mellitus, type II.

2.  The Veteran's erectile dysfunction has not been shown to have arisen during service or to otherwise be causally related to service.


CONCLUSION OF LAW

The criteria for service connection for an erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO's March 2012 letter was provided before initial adjudication of the claim on appeal in July 2012, and advised the Veteran of the information and evidence not of record necessary to substantiate the claim, the elements of a service connection claim, including on a secondary basis, and the expectations regarding the Veteran's and VA's respective responsibilities to provide certain evidence and information.  See 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has also met its duty to assist the Veteran in substantiating his claim.  Service treatment and personnel records, private and VA treatment records, and lay statements from the Veteran have been associated with the claims file.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board, and he testified at a videoconference hearing before the undersigned VLJ in November 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Hawaii Office of Veterans Services.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has also been provided with a VA examination and medical opinion with regard to the issue on appeal.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the May 2012 VA male reproductive system examination, the examiner interviewed the Veteran and noted review of the claims file.  He recorded the Veteran's reported history and noted that review of the record revealed multiple risk factors and causes of erectile dysfunction.  The examiner provided an opinion that the Veteran's erectile dysfunction was not due to or the result of his service-connected diabetes mellitus, type II, and further stated that the erectile dysfunction was not worsened by his diabetes mellitus, type II.  As the examiner provided a clear and in-depth explanation for the conclusions reached, the Board finds the examination report to be adequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that the Veteran's testimony at the November 2016 Board hearing indicates that treatment records relating to his treatment for erectile dysfunction and diabetes mellitus likely remain outstanding.  However, as the Veteran has not alleged, and the record does not otherwise indicate that there has been a worsening of his diabetes mellitus, type II such as to result in other complications, remanding to obtain such records would only result in additional delay and expenditure of resources without likelihood of benefit to the Veteran in support of his claim, remand to obtain such records is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's claim for service connection for erectile dysfunction must be denied.  Although the evidence of record demonstrates that the Veteran has a current disability of erectile dysfunction and has been awarded service connection for diabetes mellitus, type II, a preponderance of the evidence weighs against a finding that the erectile dysfunction was caused or has been aggravated by the service-connected diabetes mellitus.

As an initial matter, service connection in this instance is not warranted on a direct basis.  The Veteran's service treatment records do not indicate that the Veteran complained of or was treated for erectile dysfunction during service.  The Veteran was first diagnosed with erectile dysfunction in 1997, more than 25 years following separation from military service, and he does not contend that he experienced symptoms of such during service or on a continuous basis since that time.  As the Veteran has not asserted, and the record does not demonstrate, that the current erectile dysfunction disorder is etiologically related to some incident of service, the criteria for entitlement to service connection on a direct basis have not been met.

The Veteran asserts that his erectile dysfunction is a result of his service-connected diabetes mellitus, type II.

Private treatment records from 2000 and 2002 document diabetes mellitus, type II, with blood sugar relatively well-controlled via diet and oral medication (Metformin).  In a November 2000 treatment record, the Veteran was noted to have sexual dysfunction/primary hypogonadism, with treatment via regular testosterone injections.  A private record from July 2010 noted that the Veteran had a history of hyperlipidemia, low testosterone, prostatitis, irritable bowel syndrome, continuous EtOH use, and some recent renal insufficiency and quite severe dyslipidemia.  It was noted that the Veteran had been considered diabetic in the past, but that his most recent glucose readings possibly did not indicate diabetes mellitus at that time.  A June 2011 private treatment record with a doctor J.G.H. noted that the Veteran was unhappy with the fact that he did fine with Viagra for about 2 years but no longer seemed to be getting much of a benefit from it.  He was noted to be on numerous medications for cholesterol and hypertension, as well as testosterone.  Following physical examination, the physician noted an impression of erectional inadequacy mostly primarily from the Veteran's age and perhaps blood pressure medications.  

The Veteran was provided with a VA male reproductive system examination in May 2012.  The examiner provided a diagnosis of erectile dysfunction, and noted it was originally diagnosed in 1997.  The Veteran's erectile dysfunction was initially treated with testosterone replacement and Levitra with significant improvement in condition, until approximately 2009 when the treatment became noticeably less effective, at which point different medication was prescribed.  The examiner noted that the Veteran had multiple risk factors and causes of erectile dysfunction.  The Veteran was noted to have had a diagnosis of testicular hypogonadism since 1997, diagnosed at the same time as the Veteran's erectile dysfunction.  The condition was treated with testosterone injections.  The Veteran also had a diagnosis of diabetes mellitus, type II, since 1997, noted to be without complications.  Finally, the Veteran was noted to have been diagnosed with hypertension since about 1987, likely complicated by kidney disease.  

The May 2012 examiner acknowledged that diabetes can cause kidney disease, but this did not appear to be the case for this Veteran, as the Veteran had normal microalbuminuria and urinalysis without proteinuria on December 2011 testing.   The examiner concluded that the Veteran's erectile dysfunction was at least as likely as not attributable to his testicular hypogonadism and hypertension and is less likely than not due to or the result of his service-connected diabetes mellitus, type II.  Of the risk factors for erectile dysfunction present in this Veteran, the examiner found that the testicular hypogonadism and hypertension were the most-likely causes, noting that the improvement of the Veteran's erectile dysfunction with testosterone injections confirms that hypogonadism is at least in part responsible for the erectile dysfunction.  He also noted that the hypertension preexisted the diagnoses of erectile dysfunction by about 10 years, and is likely associated with other complications, specifically kidney disease.  As for the diabetes mellitus, the examiner acknowledged that diabetes mellitus may lead to erectile dysfunction, but explained that because diabetes was diagnosed at the same time as the Veteran's erectile dysfunction , it was not likely a cause, as the diabetes should have preceded the diagnosis of erectile dysfunction to have caused this condition.  The examiner further noted that the Veteran's diabetes mellitus is mild enough so as to currently be without complications, which makes it unlikely that the diabetes mellitus, type II has exacerbated the Veteran's erectile dysfunction.  He concluded that any worsening of the Veteran's erectile dysfunction over time is likely due to age and his testicular hypogonadism and hypertension.

In support of his claim, the Veteran submitted a letter from August 2015 authored by his primary care physician, W.H. who had treated him for a number of year both privately and through VA.  The body of the letter has been produced in full below:

"[The Veteran] has been a patient of mine for several years.  As I am sure you are aware he has diabetes.  A well known side effect of long standing diabetes whether controlled or not is erectile dysfunction.  [The Veteran] has developed this problem.  As such his erectile dysfunction is much more likely than not caused by his diabetes."

At the November 2016 hearing before the Board, the Veteran testified that he had been diagnosed with diabetes mellitus before he turned 60, noting that he was now 75 years old.  He further stated that Dr. W.H. had been his treating physician for more than 15 years, and asserted that his opinion should be given greater weight than that of a VA examiner who was unfamiliar with the Veteran and had only met with him for a brief period. 

The Board acknowledges that there is conflicting evidence of record as to the etiology of the Veteran's erectile dysfunction.  However, after reviewing the full evidence of record, the Board finds the report of the May 2012 examiner to represent the most persuasive evidence of record.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

The Board finds that the report of the May 2012 VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner specifically noted that diabetes mellitus represents a risk factor for erectile dysfunction generally, but explained that the timing of the onset of each disorder as well as the fact that the Veteran's diabetes mellitus was generally well-controlled and without other complications made it more likely that the erectile dysfunction was due to the other risk factors present in this particular Veteran's case, hypogonadism and long-term medication treatment for hypertension.  

While it is true that the record reflects that Dr. W.H. treated the Veteran for an extensive period in both private and during a period with VA, and thus would have familiarity with the Veteran's situation, the opinion he provided is conclusory in nature and does not address any of the Veteran's risk factors other than diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, although doctor W.H. noted that erectile dysfunction is a known side effect of long-standing diabetes, he did not address evidence indicating that while the Veteran's diabetes is longstanding, it was diagnosed at approximately the same time as his erectile dysfunction.  The probative weight of the private opinion is limited by such omissions, and is therefore not found to outweigh the more in-depth explanation provided by the VA examiner.    

For the foregoing reasons, the Board finds that the most persuasive evidence of record indicates that the Veteran's erectile dysfunction was neither caused nor aggravated by his service-connected diabetes mellitus, type II; service connection is therefore not warranted on a secondary basis.  As the Veteran has not asserted, and the evidence of record does not otherwise indicate, that erectile dysfunction arose during or is otherwise causally related to his military service, the claim for service connection for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


